DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
Claim 8 is canceled.
Claims 1-7, and 9-16 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-7, and 9-16 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Cheng et al (US Publication No. 2011/0010138) teaches generating an error model based on the first and second output data, generate steady-state error model, generate dynamic error model, generate error model based on dynamic and/or steady-state error models, determine a difference between the actual output and the test model output and send difference to error model identifier.
Boe et al (US Patent No. 7,496,414) teaches dynamic predictive model for receiving the current input value and the desired output value and predicting a plurality of input values at different time positions between the first time and the second time to define a dynamic operation path of the plant between the current output value and the desired output value at the second time.
Cheng et al, Boe et al and other prior art do not singularly or in combination disclose the limitations of: 
“a second difference extracting unit configured to extract at least one second difference being at least one difference between the first dynamic model and the third dynamic model that are acquired by the model acquiring unit, wherein the third dynamic model is a model calculating a dynamic state of a second plant which represents a change of the first plant; and a screen output unit configured to graphically display one or more of the at least one first difference and the at least one second difference to facilitate managing operational and design changes over time” as recited in claim 1,
“extracting at least one second difference being at least one difference between the first dynamic model and the third dynamic model that are acquired by the acquiring, wherein the third dynamic model is a model calculating a dynamic state of a second plant which represents a change of the first plant; and displaying one or more of the at least one first difference and the at least one second difference to facilitate managing operational and design changes over time” as recited in claim 15,
“extracting at least one second difference being at least one difference between the first dynamic model and the third dynamic model that are acquired by the acquiring, wherein the third dynamic model is a model calculating a dynamic state of a second plant which represents a change of the first plant; and displaying one or more of the at least one first difference and the at least one second difference to facilitate managing operational and design changes over time” as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        04/26/2022